Bleckley, Judge.
The judge below, on the bill, answer and affidavits, refused the injunction prayed for. In so doing he exercised the discretion with which he is invested by law, and we do not perceive that he abused it. The case was rather vague, and the’ judge might have well supposed that there was not that full degree of certainty in the facts which would demand his interposition by the remedy of injunction. If he had .ruled the other way, we should not have reversed him, nor shall we reverse what he did rule. It does not appear that he held the contract alleged in the bill to be' invalid because in restraint of trade. We think such a contract can be enforced, if satisfactorily made out by evidence: 10 Georgia Reports, 503.
In reference to the fraud in pricing the goods, there seems to be no necessity for injunction on that account, as the defendants are not insolvent.
Judgment affirmed.